                Case 3:19-cv-00919-HTW-LRA Document 11 Filed 05/05/20 Page 1 of 5
Last Updated: December 2019
FORM 1 (ND/SD MISS. '(&. 201)
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF MISSISSIPPI
                                         NORTHERN DIVISION
   JENNIFER R. WILLIAMS                                                                         PLAINTIFF




  v.                                                           CIVIL ACTION
                                                               NO. 3:19-cv-919-HTW-LRA
   EASTERN NATIONAL                                                                             DEFENDANT




                                      CASE MANAGEMENT ORDER
This Order, including all deadlines, has been established with the participation of all parties and can be
modified only by order of the Court on a showing of good cause supported with affidavits, other evidentiary
materials, or reference to portions of the record.

IT IS HEREBY ORDERED:

    1.   ESTIMATED DAYS OF TRIAL:                               3
                                                               ________________

         ESTIMATED TOTAL NUMBER OF WITNESSES:                   5
                                                               ________________

         EXPERT TESTIMONY EXPECTED:         No




    2. ALTERNATIVE DISPUTE RESOLUTION [ADR]. 3LFNRQH

         Alternative dispute resolution techniques appear helpful and will be used in this civil action as follows:




         The parties believe a settlement conference with the magistrate may assist in the resolution of this
         matter.

    3. CONSENT TO TRIAL BY UNITED STATES MAGISTRATE JUDGE. 3LFNRQH
         The parties do not consent to trial by a United States Magistrate Judge.
                 Case 3:19-cv-00919-HTW-LRA Document 11 Filed 05/05/20 Page 2 of 5
FORM 1 (ND/SD MISS. '(&. )

    4. DISCLOSURE. 3LFNRQH

         The following additional disclosure is needed and is hereby ordered:



         The pre-discovery disclosure requirements of Fed.R.Civ.P.26(a)(1) and U.L.Civ.R. 16(d) and
         26(a) shall be served prior to the Scheduling Conference in this matter and will be fully
         complied with by April 30, 2020.




    5. MOTIONS; ISSUE BIFURCATION. 3LFNRQH

        Staged resolution/bifurcation will assist in the prompt resolution of this action. The Court orders that:


        The parties agree that should the issue of punitive or liquidated damages survive, then the trial
        court shall have discretion to bifurcate the damages phases of the trial.




        Statement Not Applicable.




    6. DISCOVERY PROVISIONS AND LIMITATIONS.

         A.       Interrogatories are limited to _______
                                                  25     succinct questions.

         B.       Requests for Production are limited to BBBBBBBBVXFFLQFWTXHVWLRQV
                                                            25

         &       5HTXHVWVIRU$GPLVVLRQVDUHOLPLWHGWR_______
                                                            25 succinct questions.

        '.        Depositions are limited to the parties, experts, and no more than

                  _______
                     5    fact witness depositions per party without additional approval of the Court.
                 Case 3:19-cv-00919-HTW-LRA Document 11 Filed 05/05/20 Page 3 of 5
FORM 1 (ND/SD MISS.'(&. 201)


         (.       The parties have complied with the requirements of Local Rule 26(f)(2)(B)   regardingdiscovery
                                                                                  26(I(2)(B) regarding  discovery
                  of electronically stored information and have concluded as follows:
                  of electronically stored information and have concluded as follows:

                   At this time, the parties do not anticipate there being any discovery conducted regarding ESI in
                   this litigation. To identify and preserve any potential ESI, counsel will alert their clients to
                   ensure proper protections are in place to prevent deletion of documents potentially relevant to
                   this litigation, to notify those persons in relevant positions to refrain from destroying ESI that
                   may be relevant to the claims in this litigation and to ensure no inadvertent deletion of ESI
                   occurs. For any relevant e-mail communications, the parties will produce such
                   communications via hard copy. The parties are not aware of any discoverable deleted ESI.
                   The parties do not anticipate requesting any discoverable ESI with embedded data and/or
                   metadata. For any ESI discovered during the course of this litigation, however, the parties have
                   agreed to produce paper copies of any electronically stored documents that are produced in
                   response to document requests. The parties are not aware of any discoverable ESI that is not
                   reasonably accessible at this time. In the event any privileged information is inadvertently
                   disclosed via any ESI, the parties agree that the privilege is not waived.




        ). The court imposes the following further discovery provisions or limitations:

              1. The parties have agreed that defendant may obtain a Fed.R.Civ. P. 35 (L.U.Civ.R. 35) medical examination of the
              plaintiff (within subpoena range of the court) by a physician who has not examined the plaintiff, and that defendant may
              arrange the examination without further order of the court. The examination must be completed in time to comply
              with expert designation discovery deadlines.

        ✔     2. Pursuant to FED.R.EVID. 502(d), the attorney-client privilege and the work-product protections are not waived by any
              disclosure connected within this litigation pending before this Court. Further, the disclosures are not waived in any other
              federal or state proceeding.

              3. Plaintiff must execute an appropriate, HIPAA-compliant medical authorization.

        ✔     4. The court desires to avoid the necessity of filing written discovery motions where court participation in an informal
              discussion of the issue might resolve it, even after the parties have been unsuccessful in a good faith attempt to do so.
              Consequently, before a party may serve any discovery motion, counsel must first in good faith as required by Fed. R.
              Civ. P. 37(a)(1). If the attorney conference does not resolve the dispute, counsel must contact the chambers of the
              magistrate judge to request a telephonic conference to discuss the issue as contemplated by Fed. R. Civ. P.16(b)(3)(B)
              (v). Only if the telephonic conference with the judge is unsuccessful in resolving the issue may a party file a discovery
              motion.

        ✔     5. Other:

              The parties disagree whether a Fed. R. Civ. P. 35 (L.U.Civ. P. 35) and whether Plaintiff must
              execute an appropriate HIPAA-compliant medical authorization is appropriate in this case.
                Case 3:19-cv-00919-HTW-LRA Document 11 Filed 05/05/20 Page 4 of 5
FORM 1 (ND/SD MISS. '(&. 201)


            Additional information:

            The parties agree to provide reasonable notice of their intent to issue third-party requests for
            documents by subpoena in compliance with Fed. R. Civ. P. 45.




    7. SCHEDULING DEADLINES

                                          JURY TRIAL
        A. Trial. This action is set for ___________________           two-week
                                                             during a ____________ term of court

                            July 19, 2021
             beginning on: _____________________,     9:00
                                                  at ________,  a.m.
                                                               ________, in ________________
                                                                             Jackson         ,

                                                District
             Mississippi, before United States _______________       Henry T. Wingate
                                                               Judge ______________________. THE

             ESTIMATED
             THE         NUMBER
                 ESTIMATED      OF DAYS
                            NUMBER      FOR FOR
                                    OF DAYS TRIAL IS __________.
                                                TRIAL        3 ANY
                                                       IS _______. ANYCONFLICTS
                                                                       CONFLICTSWITH
                                                                                 WITH
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             IMMEDIATELY UPON RECEIPT OF THIS CASE MANAGEMENT ORDER.
             IMMEDIATELY UPON RECIEPT OF THIS CASE MANAGEMENT ORDER.

                                                        June 11, 2021
        B. Pretrial. The pretrial conference is set on: _____________________, at ________,
                                                                                  9:00      ________,
                                                                                              a.m.

                 Jackson
             in ________________ , Mississippi, before United States ____________________
                                                                      District

                   Henry T. Wingate
             Judge________________________.

                                                          February 5, 2021
        C. Discovery. All discovery must be completed by: _____________________.

        D. Amendments. Motions for joinder of parties or amendments to the pleadings must be

                       April 30, 2020
             filed by: _____________________.

        E. Experts. The parties’ experts must be designated by the following dates:

             1. Plaintiff(s):       November 6, 2020                                   .

             2. Defendant(s):       December 7, 2020                                       .
                Case 3:19-cv-00919-HTW-LRA Document 11 Filed 05/05/20 Page 5 of 5
FORM 1 (ND/SD MISS. '(&. 201)


    8. MOTIONS. All dispositive motions and Daubert-type motions challenging another party's expert

         must be filed by: February 19, 2021             .The deadline for motions in limine is fourteen days

         before the pretrial conference; the deadline for responses is seven days before the pretrial

         conference.


    9. SETTLEMENT CONFERENCE.

         A SETTLEMENT CONFERENCE is             January 20, 2021
                                         set on:_____________________,    9:00
                                                                       at ________,  a.m.
                                                                                    ________ in

          Jackson
         __________________,                                   Magistrate
                             Mississippi, before United States ________________ Judge

         Linda R. Anderson
         ____________________.

        AN ADDITIONAL
       Seven            SETTLEMENT
             (7) days before          CONFERENCE
                             the settlement        is set the
                                            conference,    on:parties
                                                               _____________________,    at ________,
                                                                      must submit via e-mail            ________,
                                                                                             to the magistrate

        in __________________, Mississippi, before United States __________________ Judge
       judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are
        _____________________.
       required to be present at the conference unless excused by the Court. If a party believes the scheduled
        Seven (7) days before the settlement conference, the parties must submit via e-mail to the magistrate
       settlement conference would not be productive and should be cancelled, the party is directed to inform
        judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are
       the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.
        required to be present at the conference unless excused by the Court. If a party believes the scheduled

         settlement conference would not be productive and should be cancelled, the party is directed to inform

         the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.



                                                                June 4, 2021
    10. REPORT REGARDING ADR. On or before (7 days before FPTC) ______________________, the parties

         must report to the undersigned all ADR efforts they have undertaken to comply with the Local Rules or

         provide sufficient facts to support a finding of just cause for failure to comply. See L.U.Civ.R.83.7(f)(3).



SO ORDERED:


5/5/20                                   s/Linda R. Anderson
                                        ___________________________________________________________
DATE                                    UNITED
                                        UNITED STATES
                                                  STATES MAGISTRATE
                                                           MAGISTRATE JUDGE
                                                                      JUDGE
